id office uilc cca_2010030415325616 -------------- number release date from --------------------- sent thursday march pm to ------------------ cc subject re response from office of associate chief_counsel ------------ - relief if either the taxpayer has not extended the statute_of_limitations all parties have not amended their inconsistent returns or both the requirements of revproc_2003_33 have not been satisfied therefore the taxpayer does not have an extension of time under section to make the sec_338 election section relief is premised on a taxpayer demonstrating among other things that granting an extension of time will not prejudice the interests of the government the extension of the statute_of_limitations and the amendment of inconsistent returns go directly to the prejudice issue if the election had been timely made all returns would have been or should have been filed consistent with a sec_338 election having been made often a sec_338 election is beneficial to one side of the transaction while detrimental to the other side accordingly the purchase_price is generally negotiated based on whether an election will or will not be made and the purchase agreement generally mandates whether or not an election will be made assume that the making of a sec_338 election will ultimately reduce the buyer's tax_liability by dollar_figure but will increase the seller's tax_liability by dollar_figure in the aggregate making the election should benefit the buyer and seller by dollar_figure that is a perfectly acceptable reason for taxpayers to make a sec_338 election however if section relief is granted to make the election but all parties to the election don't amend any inconsistent returns the buyer may claim the dollar_figure tax_benefit of the election but the seller may not be subjected to the dollar_figure tax detriment of the election that is the buyer and seller may claim an aggregate dollar_figure tax_benefit when the aggregate benefit should only be dollar_figure thus by both not amending returns to eliminate the inconsistent treatment and not extending the statute_of_limitations to give the field adequate time to examine all relevant returns the sellers may not be subjected to the dollar_figure tax detriment sec_301_9100-3 clearly provides that in determining whether the government’s interests are prejudiced the tax_liability of all affected taxpayers in the aggregate are taken into account thus the government’s interests would be clearly prejudiced accordingly section relief is not granted pursuant to revproc_2003_33 nor under the above described scenario would relief be granted through a letter_ruling issued by the national_office
